Case 8:21-cv-00839-SDM-AAS Document 60 Filed 05/21/21 Page 1 of 2 PageID 2625



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION



    STATE OF FLORIDA,

          Plaintiff,

    v.                                                CASE NO. 8:21-cv-839-T-23AAS

    XAVIER BECERRA, et al.,

          Defendants.
    __________________________________/


                                           ORDER

          Explaining that “it is not practicable for the parties to bring representatives

    with full settlement authority,” the parties move jointly (Doc. 55) for an exception to

    the attendance requirement described in the May 18, 2021 mediation order. The

    motion is GRANTED, and the parties are exempted from bringing to mediation a

    representative with full settlement authority.

          Also, the plaintiff announces (Doc. 58) that “the parties have scheduled

    mediation before Joseph H. Varner III, . . . beginning at 9:30 a.m. on May 27, 2021.”

    Although the parties are still committed to mediation on MAY 27, 2021, at

    9:30 a.m., unforeseen circumstances require a substitution of the mediator. Instead

    of participating in mediation before Joseph H. Varner, the parties must participate

    before Magistrate Judge Anthony Porcelli, Courtroom 10A, United States
Case 8:21-cv-00839-SDM-AAS Document 60 Filed 05/21/21 Page 2 of 2 PageID 2626



    Courthouse, 801 North Florida Avenue, Tampa, Florida. The parties are otherwise

    directed to comply with the May 18, 2021 mediation order.

          ORDERED in Tampa, Florida, on May 21, 2021.




                                           -2-
